Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
  145206(48)                                                                                         Bridget M. McCormack,
                                                                                                                       Justices


  GRANGE INSURANCE COMPANY OF
  MICHIGAN,
            Plaintiff/Counter-
            Defendant/Appellant,
                                                                     SC: 145206
  v                                                                  COA: 303031
                                                                     Muskegon CC: 10-047159-CK
  EDWARD LAWRENCE, Individually and
  Joint Personal Representative of the Estate of
  Josalyn A. Lawrence, and LAURA ROSINSKI,
  Individually and Joint Personal Representative
  of the Estate of Josalyn A. Lawrence,
                 Defendants-Appellees,
  and
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
             Defendant/Counter-
             Plaintiff-Appellee.
  _________________________________________


         On order of the Chief Justice, the motion for adjournment of the oral argument of
  this case is considered and it is granted. The clerk is directed to place this case on the
  April, 2013 session calendar for argument and submission.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 12, 2013                   _________________________________________
                                                                                Clerk